DETAILED ACTION
This action is written in response to the remarks and amendments filed 2/11/21. This action is made final. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Applicants argue that the previous art of record does not anticipate or render obvious the claims as currently amended. The Examiner provides updated prior art rejections below necessitated by the current amendments.

Information Disclosure Statement
An information disclosures statement was filed on 2/11/21. The sole non-patent literature reference cited (Rosales-Perez et al.) was not considered because no legible copy was received as required by MPEP 609.04(a); the copy received by the Office was poorly scanned or poorly digitized, and is illegible.

Claim Objections
Dependent claim 35 depends from claim 1, which is cancelled. Dependent claims 36 inherits this deficiency from claim 35. Accordingly, both claims are objected to, and appropriate correction is required. For the purpose of examination with respect to the prior art, the Examiner will interpret claim 35 as if it instead depended upon independent claim 32 which recites “An information processing apparatus...”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (“Evolutionary artificial neural networks: A review”, see PTO-892 dated 9/13/19), Yen (“Multi-Objective Evolutionary Algorithm for Radial Basis Function Neural Network Design” see PTO-892 dated 12/22/20), and Acan (Acan, A. and Y. Tekol. “Chromosome reuse in genetic algorithms”, in Genetic and Evolutionary Computation Conference. Springer, Berlin, Heidelberg, 2003, pp. 695-705.)

Regarding claim 21, Ding discloses an information processing method performed by a processor, the information processing method comprising:
The Examiner notes that implementation of the described techniques using a computer comprising a processor is inherent throughout the disclosure, see e.g. p. 253 discussing “using computers to solve problems”.
generating a Pareto optimal solution of an original seed neural network model which has a multiple number of layers;
P. 255-56, sec. 3.2: The evolution of the architectures of ANNs; the Examiner notes that this section describes a 6-step iterative process by which a Pareto optimal neural network architecture is generated; in step 1, the system randomly generates N architectures, any of which is equivalent to the recited “seed neural network”; p. 258, sec. 3.3: "Multi-objective evolutionary algorithm is used to evolve a set of near-optimal 
modifying a composition of at least a part of layers of the original seed neural network model, the neural network model by a randomly selected processing step, thereby generating a multiple number of other neural network models which differ from each other;
Pp. 255-58, sec. 3.2: The evolution of the architecture of ANNs [artificial neural networks]; see especially the 6-step process described at p. 256, wherein N different architectures are generated randomly (step 1), and crossovers and mutations are performed to generate additional architectures (step 5) during an iterative optimization process; the Examiner notes that both crossover and mutation operations are random processes—i.e. randomness is an inherent feature of these operations—see e.g. p. 252 “EA is a random search algorithm which simulates the nature selection and evolution process”.
measuring an error upon machine learning of each of the multiple number of the other neural network models which are generated;
P. 256, step 3: “Determine the fitness of each individual [architecture]”; see also p. 254: “the individual fitness can be defined by the error between the expected output and actual output and the network complexity.”
selecting at least one of the other neural network models based on a distribution and computational value of the error of the multiple number of other neural network models, and evaluating the other neural network models which are selected;
Step. 3: “select several individuals [architectures] whose fitness is the largest”.
...
generating a new neural network model which differs in a composition of at least a part of layers from the other neural network models by randomly processing at least one of the neural network models corresponding to the updated Pareto optimal solution.
P. 256, Step 5: "Do crossover and mutation to the current population, to generate the next generation."; also Step 6: "Repeat Step 2 to Step 5, 
Yen discloses the following limitations which Ding does not seem to disclose explicitly:
determining the Pareto optimal solution of the at least one of the other neural network models; and
P. 228, first paragraph: “Considering the NN design dilemma outlined in Section 10.2, a neural network design problem can be regarded as a class of MO problems as minimizing network structure and improving network performance, which are two conflicting objectives.” Next paragraph: “Since the 1980’s, several Multiobjective Genetic Algorithms (MOGAs) have been proposed and applied in multiobjective optimization problems”. See fig. 10.3, reproduced below.

    PNG
    media_image1.png
    238
    353
    media_image1.png
    Greyscale
Yen fig. 10.3. Graphical illustration of the Pareto optimality.
if the Pareto optimal solution of the at least one of the other neural network models exceeds the Pareto optimal solution of the ... seed neural network:
updating the Pareto optimal solution, thereby creating an updated Pareto optimal solution, to correspond to the other neural network models which are subjected to the evaluation, based on results of the evaluation; and
Replacement - P. 230: “If one offspring produces better fitness (a lower rank value or a lower population density value) than its corresponding 
Optimality / fitness - P. 228: “the proposed rank density based technique possesses the following characteristics of a) simplifying the problem domain by converting high-dimensional multiple objectives into two objectives to minimize the individual rank value and population density value.” Also pp.228-29: “In HRDGA, an Automatic Accumulated Ranking Strategy (AARS) is applied to calculate the Pareto rank value, which represents the dominated relationship among individuals. In AARS, an individual’s rank value is defined as the summation of the rank values of the individuals that dominate it.” See also eqn. 10.5.
generating a new neural network model which differs in a composition of at least a part of layers from the other neural network models by randomly processing at least one of the neural network models corresponding to the updated Pareto optimal solution,
P. 229: “Afterwards, the entire population is shuffled, and crossover and mutation are then performed.”
but if the Pareto optimal solution of the at least one of the other neural network models does not exceed the Pareto optimal solution of the seed neural network:
not creating an updated Pareto optimal solution; and
The Examiner notes that not updating the current optimal solution when the offspring solutions do not perform better than their parent’s is an inherent feature of genetic algorithms.
Replacement - P. 230: “If one offspring produces better fitness (a lower rank value or a lower population density value) than its corresponding parent, it replaces its parent. The replacement scheme of the mutation operation is analogous.” Also: “the offspring located in the forbidden region will not survive in the next generation, and thus the selected parent will not be replaced.” (emphasis added).
generating a new neural network model by modifying a composition of at least a part of layers of the ... seed neural network model by a randomly selected processing step.
P. 232: Stopping Criteria “When the desired number of generations is met, the evolutionary process stops.” The examiner notes that an 
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique of multi-objective optimization (taught by Yen) to the evolutionary optimization system of Ding. In machine learning, multiple goals are often assumed, e.g.: training/execution time, cost, and performance (often measured by error). Often these goals will conflict, e.g. a very fast algorithm may provide poorer performance than a very slow algorithm. Yen discusses other conflicting goals explicitly at p. 228: “Considering the NN design dilemma outlined in Section 10.2, a neural network design problem can be regarded as a class of MO problems as minimizing network structure and improving network performance, which are two conflicting objectives”. Ding also explicitly notes the applicability of multi-objective optimization, and indeed cites the Yen disclosures. (P. 258: “Multi-objective evolutionary algorithm is used to evolve a set of near-optimal neural networks from the perspective of Pareto optimality to the designers, so that they can have more flexibility for the final decision-making based on certain preferences.”)
Neither Ding nor Yen seems to explicitly disclose the additional limitation of comparing “the Pareto optimal solution of the at least one of the other neutral network models” to the “Pareto optimal solution of the original seed neural network” (emphasis added), and proceeding with updating or not updating the Pareto optimal solution according to the result of that comparison. However, Acan discloses this technique:
“The idea of reusing some chromosomes of previous generations, in the formation of offspring individuals, arises from a well-known fact in intelligent search algorithms: a search process has to make frequent backtracks or restarts to find a path to an optimal solution [18], [19]. This is because, an alternative search direction that may not be seen attractive at some point, due to more promising alternatives or due to many alternatives, may provide a link to an optimal solution with smaller number of computational steps.” (Emphasis added.)reintroducing individuals from previous generations and achieves exploitation by reintroducing individuals from case-based memory when a restart from a good initial solution is required.” (Emphasis added.)
At the time of filing, it would have been obvious to a person of ordinary skill to apply the technique of chromosome reuse to the combing genetic algorithm system of Ding and Yen. This technique offers at least two tangible benefits. (1) It would reduce variations in subsequent generations from initial (i.e. original and presumably good) solutions. In other words, random mutations and crossovers may cause subsequent generations to perform more poorly than initial seed solutions, and chromosome reuse would help neutralize this effect. (2) This technique may also help the algorithm achieve a global optimum instead of a local optimum, e.g. in instances where the seed solution was close to the global optimum but a randomized chromosome solution was close to a local optimum only. All three disclosures pertain to the optimization of neural networks via genetic algorithms.

Regarding claim 22, Ding discloses its further limitation wherein the error includes an average and variance of a predicted error, and the evaluation includes:
selecting the other neural network models based on the average and distribution of a predicted error and computational value; and
P. 257: Gaussian functions used in learning process.
evaluating the other neural network models which are selected.
P. 256: iteration of steps 2-6.

Regarding claim 23, Ding discloses its further limitation wherein the evaluation includes:
selecting the other neural network models based on an expected value of areas which update a border corresponding to the Pareto optimal solution; and
P. 253, steps 3-6 (applied iteratively), including “select [a plurality of] individuals from P(t+1) based on the fitness” and “generate P(t+1)”.
evaluating the other neural network models which are selected.
P. 253, steps 3-6 (applied iteratively): “Set t=t + 1”, then select individuals as parents, then generate P(t+1) again.

Regarding claim 24, Ding discloses its further limitation wherein the error includes a value corresponding to at least one of:
a predicted learning error; (p. 254, sec. 3.1: “the individual fitness can be defined by the error between the expected output and actual output”) or a predicted validation error.

Regarding claim 25, Ding discloses its further limitations, wherein the results of the evaluation include a computational value and also at least one of:
a learning error;
P. 254: "the individual fitness can be defined by the error between the expected output and actual output"; p. 252: adjusting connection weights thereby minimizing the error.
or a validation error.

Regarding claim 26, Ding discloses its further limitation wherein the error is measured based on a feature vector of a network composition corresponding to the other neural network models which are generated (p. 254, sec. 3.1: “the individual fitness can be defined by the error between the expected 

Regarding claim 27, Ding discloses its further limitation wherein the feature vector is computed based on at least one of:
a frequency of occurrences of the layers; (p. 254, first paragraph: "To describe neural network architecture, the main parameters are: the number of layers, the number of neurons of each layer, the connecting way between neurons, etc.") a histogram corresponding to a position of occurrences of the layers; a number of branches for each of the position of the occurrences; (p. 254, first paragraph: "To describe neural network architecture, the main parameters are: . . . the connecting way between neurons, etc.") or statistics of major parameters for each of the position of the occurrences (p. 254, first paragraph: "To describe neural network architecture, the main parameters are . . . the number of neurons of each layer").

Regarding claim 28, Ding discloses its further limitation wherein the randomly selected processing step is a random genetic manipulation (p. 254, step 4: “Deal with the current population using crossover, mutation and other operators and generate a new generation”; the Examiner notes that both crossover and mutation operations are random processes—i.e. randomness is an inherent feature of these operations—see e.g. p. 252 “EA is a random search algorithm which simulates the nature selection and evolution process”).

Regarding claim 29, Ding discloses its further limitation wherein the random genetic manipulation includes at least one of a mutation or a crossing (p. 254, step 4: “Deal with the current .

Regarding claim 30, Ding discloses its further limitation wherein the mutation includes:
an insert or delete of the layers;
P. 254: "To describe neural network architecture, the main parameters are: the number of layers, the number of neurons of each layer, the connecting way between neurons, etc."; p. 257: "Addition operator and elimination operator are used to adaptively adjust the number of the neurons in hidden layers, and the addition operator is used for adding new neurons when necessary, while the elimination operator is used for preventing the network growing too much."
a modification of kinds of the layers;
P. 256: “ "To describe neural network architecture, the main parameters [include]… the connecting way between neurons”, e.g. fully connected layers as described at p. 256.
a modification of the parameters;
P. 254: "To describe neural network architecture, the main parameters are: the number of layers, the number of neurons of each layer, the connecting way between neurons, etc."; p. 257: "Addition operator and elimination operator are used to adaptively adjust the number of the neurons in hidden layers, and the addition operator is used for adding new neurons when necessary, while the elimination operator is used for preventing the network growing too much.".
a branching of a graph; and
P. 254: "To describe neural network architecture, the main parameters [includes] the connecting way between neurons"; the Examiner interprets modifying “a branching of a graph” as encompassing changing the connection between neurons in adjacent layers of the network, e.g. as described in the passage cited above.
a delete of the branching of a graph.


Regarding claim 31, Ding discloses its further limitations comprising:
providing at least one of neural network models selected amongst the neural network models corresponding to the updated Pareto optimal solution as a possibility of the ... seed network model to a user;
P. 256: “find the best architecture with best performance in the architecture space.”.
wherein the possibility of the ... seed network model includes any of neural network models corresponding to at least one of: a best performance;
P. 254: “the individual fitness can be defined by the error between the expected output and actual output and the network complexity”.
an intermediate solution; or
The six-step process described at p. 256 will produce many intermediate solutions during iteration) 
a minimum computational value.

Claim 32 is rejected for the same reason as claim 21, see rejection supra.

Claim 33 is rejected for the same reason as claim 28.

Claim 34 is rejected for the same reasons as claim 29.

Regarding claim 35, Ding discloses its further limitation wherein the randomly processing the at least one of the neural network corresponding to the updated Pareto optimal solution is a random genetic manipulation.
P. 254, step 4: “Deal with the current population using crossover, mutation and other operators and generate a new generation”; the Examiner notes that both crossover and mutation operations are random processes—i.e. randomness is an inherent feature of these operations—see e.g. p. 252 “EA is a random search algorithm which simulates the nature selection and evolution process”.

Regarding claim 36, Ding discloses its further limitation wherein the random genetic manipulation includes at least one of a mutation or a crossing (p. 254, step 4: “Deal with the current population using crossover, mutation and other operators and generate a new generation”; the Examiner notes that both crossover and mutation are random processes).

Claim 37 is rejected for the same reason as claim 35.

Claim 38 is rejected for the same reasons as claim 36.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124